DETAILED ACTION
Response to Amendment
The amendment and corresponding arguments filed on 11/2/2021 have been entered.  Claims 1, 2, 4, 6, 10-12, 14, 16, 20, 21, 24, 26 and 29 have been amended.  No claims have been cancelled or added.  Claims 1-30 are currently pending in this application, with claims 1, 11, 21 and 26 being independent.  This Action is made FINAL.

Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Information Disclosure Statement
The information disclosure statements submitted on 10/5/2021 and 11/2/2021 have been considered by the Examiner and made of record in the application file.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-6, 11 and 14-16 are rejected under 35 U.S.C. 102(a2) as being anticipated by Ryu, et al (US PG Publication 2019/0364541), and hereafter Ryu.
Regarding claim 1, Ryu teaches a method of wireless communication operable at a radio access network (RAN) node, the method comprising:
receiving a voice preference of a user equipment (UE), the voice preference including a voice radio access technology (RAT) preference indicating at least one RAT that is preferred for voice service of the UE
([0410] - The UE may indicate to a core network whether a service preferred by the UE is voice centric, and the core network may select/control RAT, using service preference information of the UE);
determining whether the voice preference is supported by a first network to which the UE is registered
([0410] - The core network decides that it is difficult to provide a voice service in the E-UTRAN on which the UE is camped); and

([0303] - The UE/user needs to register with the network to receive service that requires registration. After the registration is performed once, if applicable, the UE can update its registration to the network to periodically maintain the reachability (i.e., periodic registration update), or update its capability or re-negotiate protocol parameters upon movement
[0410] – When the core network receiving, from the UE, an indication that the UE prefers a voice centric service decides that it is difficult to provide a voice service in the E-UTRAN on which the UE is camped, the core network may move a camping RAT of the UE to another RAT serving CS, such as UTRAN/GERAN (UTRAN/GERAN networks)). 

Regarding claim 4, Ryu teaches the method of claim 1, wherein the voice preference includes 
a voice domain preference of the UE
([0410] – Voice preference includes CS (circuit-switched) service). 

Regarding claim 5, Ryu teaches the method of claim 4, wherein the voice domain preference includes one or 
more of: 
a circuit switched (CS) voice
([0410] – Voice preference includes CS (circuit-switched) service), 
IP multimedia subsystem (IMS) packet-switched (PS) voice, 
circuit switched fallback (CSFB), or
voice over new radio (VoNR).

Regarding claim 6, Ryu teaches the method of claim 1, 
wherein the voice RAT preference includes one or more of:
a 5G New Radio (NR) communications standard
([0415] - In particular, in case of enhanced Mobile Broadband (eMBB), the 5G/NextGen system can provide performances of different levels for the same service due to a feature that mobility and continuity of different levels can be supported), 
a long-term evolution (LTE) communications standard, or
an evolved LTE (eLTE) communications standard. 
 
 

Regarding claim 11, Ryu teaches a radio access network (RAN) node configured for wireless communication, comprising:
means for receiving a voice preference of a user equipment (UE), the voice preference including a voice radio access technology (RAT) preference indicating at least one RAT that is preferred for voice service of the UE
([0410] - The UE may indicate to a core network whether a service preferred by the UE is voice centric, and the core network may select/control RAT, using service preference information of the UE);  
means for determining whether the voice preference is supported by a first network to which the UE is registered
([0410] - The core network decides that it is difficult to provide a voice service in the E-UTRAN on which the UE is camped); and 
means for handing over the voice service of the UE to a second network that supports the voice preference of the UE while maintaining registration of the UE with the first network
([0303] - The UE/user needs to register with the network to receive service that requires registration. After the registration is performed once, if applicable, the UE can update its registration to the network to periodically maintain the reachability (i.e., periodic registration update), or update its capability or re-negotiate protocol parameters upon movement 
[0410] – When the core network receiving, from the UE, an indication that the UE prefers a voice centric service decides that it is difficult to provide a voice service in the E-UTRAN on which the UE is camped, the core network may move a camping RAT of the UE to another RAT serving CS, such as UTRAN/GERAN (UTRAN/GERAN networks)). 
 
Regarding claim 14, Ryu teaches the RAN node of claim 11, 

([0410] – Voice preference includes CS (circuit-switched) service). 
 
Regarding claim 15, Ryu teaches the RAN node of claim 14,
wherein the voice domain preference includes one or more of:
a circuit switched (CS) voice
([0410] – Voice preference includes CS (circuit-switched) service), 
IP multimedia subsystem (IMS) packet-switched (PS) voice, 
circuit switched fallback (CSFB), or
voice over new radio (VoNR). 

Regarding claim 16, Ryu teaches the RAN node of claim 11, 
wherein the voice RAT preference includes one or more of: 
a 5G New Radio (NR) communications standard
([0415] - In particular, in case of enhanced Mobile Broadband (eMBB), the 5G/NextGen system can provide performances of different levels for the same service due to a feature that mobility and continuity of different levels can be supported), 
a long-term evolution (LTE) communications standard, or 
an evolved LTE (eLTE) communications standard.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, in view of Keller, et al (US PG Publication 2019/0364541), hereafter Keller.

Regarding claim 2, Ryu teaches the method of claim 1.
Ryu does not teach
further comprising
determining whether one or more quality of service (QoS) requirements of the voice service are satisfied, 
wherein the handing over the voice service to the second network occurs when: 
(i) the voice preference is supported by the first network, wherein the handing over the voice service of the UE to the second network occurs upon a determination that one or more QoS requirements of the voice service are not satisfied, or
(ii) the voice preference is not supported by the first network, wherein the handing over the voice service of the UE to the second network occurs upon initiation of the voice service.
	In the same field of endeavor, Keller teaches the limitations not taught by Ryu, including

determining whether one or more quality of service (QoS) requirements of the voice service are satisfied
([0037] - The 5G radio access node (or the 4G radio access node) will initiate an interradio access technology handover (IRAT) handover to 4G (5G) if the 5G radio access node (or the 4G radio access node) [0038] does not support the required quality of service suitable for a voice media that only supports the 5QI/QFI suitable for signalling
(The determination is made if/whether required quality of service for voice is supported)
[0028] - UE 110 may remain camped on this frequency/RAT until either (i) the frequency/RAT is no longer available at a predetermined threshold or (ii) another frequency/RAT with a higher priority reaches this threshold), 
wherein the handing over the voice service of the UE to the second network occurs when: 
(i) the voice preference is supported by the first network, wherein the handing over the voice service of the UE to the second network occurs upon a determination that one or more QoS requirements of the voice service are not satisfied, or
(ii) the voice preference is not supported by the first network, wherein the handing over the voice service of the UE to the second network occurs upon initiation of the voice service
([0037] - The 5G radio access node (or the 4G radio access node) will initiate an interradio access technology handover (IRAT) handover to 4G (5G) if the 5G radio access node (or the 4G radio access node) [0038] does not support the required quality of service suitable for a voice media that only supports the 5QI/QFI suitable for signalling
(handover to second (4G/5G) network occurs when the determination is made that quality of service for voice is not supported)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, which includes determining whether to handover a voice call, to include Keller’s teaching of using a QoS requirement for determining whether to handover a voice call, for the benefit of handling data packet session by another of two packet switched mobile telecommunications networks when the required quality of service cannot be provided by the first network to which the mobile entity is currently connected (see [0011]).
 
Regarding claim 3, Ryu, in view of Keller, teaches the method of claim 2.
Keller further teaches
further comprising 
determining that one or more QoS requirements of the voice service are not satisfied during an ongoing call utilizing the voice service
([0037] - The 5G radio access node (or the 4G radio access node) will initiate an interradio access technology handover (IRAT) handover to 4G (5G) if the 5G radio access node (or the 4G radio access node) [0038] does not support the required quality of service suitable for a voice media that only supports the 5QI/QFI suitable for signalling
(handover to second (4G/5G) network occurs when the determination is made that quality of service for voice is not supported)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, in view of Keller, which includes determining whether to handover a voice call, to include Keller’s teaching of using a QoS requirement for determining whether to handover a voice call, for the benefit of handling data packet session by another of two packet switched mobile telecommunications networks when the required quality of service cannot be provided by the first network to which the mobile entity is currently connected (see [0011]).

Regarding claim 12, Ryu teaches the RAN node of claim 11.
Ryu does not teach
further comprising
means for determining whether one or more quality of service (QoS) requirements of the voice service are satisfied, 
wherein the voice service of the UE is handed over to the second network when:
(i) the voice preference is supported by the first network, wherein the handing over the voice service of the UE to the second network occurs upon a determination that one or more QoS requirements are not satisfied, or

In the same field of endeavor, Keller teaches the limitations not taught by Ryu, including
further comprising
means for determining whether one or more quality of service (QoS) requirements of the voice service are satisfied
([0037] - The 5G radio access node (or the 4G radio access node) will initiate an interradio access technology handover (IRAT) handover to 4G (5G) if the 5G radio access node (or the 4G radio access node) [0038] does not support the required quality of service suitable for a voice media that only supports the 5QI/QFI suitable for signalling
(The determination is made if/whether required quality of service for voice is supported)), 
wherein the voice service of the UE is handed over to the second network when:
(i) the voice preference is supported by the first network, wherein the handing over the voice service of the UE to the second network occurs upon a determination that one or more QoS requirements are not satisfied, or
(ii) the voice preference is not supported by the first network, wherein the handing over the voice service of the UE to the second network occurs upon initiation of the voice service
([0037] - The 5G radio access node (or the 4G radio access node) will initiate an interradio access technology handover (IRAT) handover to 4G (5G) if the 5G radio access node (or the 4G radio access node) [0038] does not support the required quality of service suitable for a voice media that only supports the 5QI/QFI suitable for signalling
(handover to second (4G/5G) network occurs when the determination is made that quality of service for voice is not supported)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, which includes determining whether to handover a voice call, to include Keller’s teaching of using a QoS requirement for determining whether to handover a voice call, for the benefit of handling data packet session by another of two packet switched mobile telecommunications networks when the required quality of service cannot be provided by the first network to which the mobile entity is currently connected (see [0011]).

Regarding claim 13, Ryu, in view of Keller, teaches the RAN node of claim 12.
Keller further teaches
further comprising 
means for determining that one or more QoS requirements of the voice service are not satisfied during an ongoing call utilizing the voice service
([0037] - The 5G radio access node (or the 4G radio access node) will initiate an interradio access technology handover (IRAT) handover to 4G (5G) if the 5G radio access node (or the 4G radio access node) [0038] does not support the required quality of service suitable for a voice media that only supports the 5QI/QFI suitable for signalling
(handover to second (4G/5G) network occurs when the determination is made that quality of service for voice is not supported)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, in view of Keller, which includes determining whether to handover a voice call, to include Keller’s teaching of using a QoS requirement for determining whether to handover a voice call, for the benefit of handling data packet session by another of two packet switched mobile telecommunications networks when the required quality of service cannot be provided by the first network to which the mobile entity is currently connected (see [0011]).

Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, in view of Kim, et al (US PG Publication 2014/0337050), hereafter Kim.

Regarding claim 7, Ryu teaches the method of claim 1.  
Ryu does not teach further comprising
communicating the voice preference to the first network via an information element (IE), wherein the voice preference is indicative of a voice capability of the UE.
In the same field of endeavor, Kim teaches the limitations not taught by Ryu, including

([0166] - The MS network capability information element may be included to indicate capabilities of a Mobile Station (MS) to the network by the MS
[0173] - In Table 3, the UE-SRVCC-Capability information element may indicate whether the UE 100 supports or does not support Single Radio Voice Call Continuity (SRVCC) capability).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, which includes determining whether to handover a voice call, to include Kim’s teaching of using an information element for determining whether to handover a voice call, for the benefit of reducing network loads associated with control signaling (see [0005]).

 
Regarding claim 8, Ryu, in view of Kim, teaches the method of claim 7.
Kim further teaches 
wherein the IE is communicated via a control plane (N2) interface
([0073] - The MME controls control plane functions related to subscriber and session management
[0165] - The UE-ProSe capability related information may be transmitted to the MME 300 using an information element), and 
wherein the IE includes one or more of:

(TABLE 2 after [0164] includes IEI Information Element that includes voice domain preference), or
a primary voice RAT preference and a secondary voice RAT preference. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, in view of Kim, which includes determining whether to handover a voice call, to include Kim’s teaching of using an information element for determining whether to handover a voice call, for the benefit of reducing network loads associated with control signaling (see [0005]).

Regarding claim 17, Ryu teaches the RAN node of claim 11.  
Ryu does not teach further comprising
means for communicating the voice preference to the first network via an information element (IE), wherein the voice preference is indicative of a voice capability of the UE.
In the same field of endeavor, Kim teaches the limitations not taught by Ryu, including
means for communicating the voice preference to the first network via an information element (IE), wherein the voice preference is indicative of a voice capability of the UE
([0166] - The MS network capability information element may be included to indicate capabilities of a Mobile Station (MS) to the network by the MS
[0173] - In Table 3, the UE-SRVCC-Capability information element may indicate whether the UE 100 supports or does not support Single Radio Voice Call Continuity (SRVCC) capability).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, which includes determining whether to handover a voice call, to include Kim’s teaching of using an information element for determining whether to handover a voice call, for the benefit of reducing network loads associated with control signaling (see [0005]). 

Regarding claim 18, Ryu, in view of Kim, teaches the RAN node of claim 17.
Kim further teaches 
wherein the IE is communicated via a control plane (N2) interface
([0073] - The MME controls control plane functions related to subscriber and session management
[0165] - The UE-ProSe capability related information may be transmitted to the MME 300 using an information element), and 
wherein the IE includes one or more of:
a primary voice domain preference and a secondary voice domain preference
(TABLE 2 after [0164] includes IEI Information Element that includes voice domain preference), or
a primary voice RAT preference and a secondary voice RAT preference. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, in view of Kim, which includes determining whether to handover a voice call, to include Kim’s teaching of using an information element for determining whether to handover a voice call, for the benefit of reducing network loads associated with control signaling (see [0005]).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, in view of Kim, and further in view of Shan (US PG Publication 2018/0295659).
Regarding claim 9, Ryu, in view of Kim, teaches the method of claim 8.
Ryu, in view of Kim, does not teach
wherein the primary voice domain preference is communicated using a first IE field, and wherein the primary voice RAT preference is communicated using a second IE field.
In the same field of endeavor, Shan teaches the limitations not taught by Ryu, in view of Kim, including
wherein the primary voice domain preference is communicated using a first IE field, and wherein the primary voice RAT preference is communicated using a second IE field
([0035] - The UE's TIN indicates "RAT-related TMSI".  The UE sets the voice domain preference and UE's usage setting according to its configuration.  The UE includes the extended idle mode DRX parameters information element if the UE desires to enable extended idle mode DRX).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, in view of Kim, which includes using an information element that includes a voice domain preference for determining whether to handover a voice call, to include Shan’s teaching of using an information element that includes both a voice domain preference and voice RAT preference for determining whether to handover a voice call, in for the benefit of the UE having valid security parameters in its Attach Request message during handover (see [0037]).

Regarding claim 19, Ryu, in view of Kim, teaches the RAN node of claim 18.
Ryu, in view of Kim, does not teach
wherein the primary voice domain preference is communicated using a first IE field, and wherein the primary voice RAT preference is communicated using a second IE field.
In the same field of endeavor, Shan teaches the limitations not taught by Ryu, in view of Kim, including
wherein the primary voice domain preference is communicated using a first IE field, and wherein the primary voice RAT preference is communicated using a second IE field
([0035] - The UE's TIN indicates "RAT-related TMSI".  The UE sets the voice domain preference and UE's usage setting according to its configuration.  The UE includes the extended idle mode DRX parameters information element if the UE desires to enable extended idle mode DRX).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, in view of Kim, which includes using an information element that includes a voice domain preference for determining whether to handover a voice call, to include Shan’s teaching of using an information element that includes both a voice domain preference and voice RAT preference for determining whether to handover a voice call, in for the benefit of the UE having valid security parameters in its Attach Request message during handover (see [0037]).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, in view of Brust, et al (US PG Publication 2016/0344572), hereafter Brust.

Regarding claim 10, Ryu teaches the method of claim 1.
Ryu does not teach
further comprising:
registering the UE with the second network while maintaining the registration of the UE with the first network; and 
utilizing the first network for non-voice services.

registering the UE with the second network while maintaining the registration of the UE with the first network
([0044] – In SRLTE mode, the UE operates in dual registration mode, registered to the 1×RTT (or legacy) network for voice services to the LTE network for data packet services); and 
utilizing the first network for non-voice services
([0044] – In SRLTE mode, the UE operates, using the 1×RTT (or legacy) network for voice services and the LTE network for data packet (non-voice) services
([0044] indicates the UE uses the 1st/ LTE network for data packet (non-voice) services and the 2nd/1×RTT (or legacy) network for voice services)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, which includes determining whether to handover a voice call, to include Brust’s teaching of performing dual network registration on a UE that receives data, non-voice services on the first network and voice services on the second network, for the benefit of providing a dynamic switching of a calling feature for LTE service using the 1st/LTE network in weak LTE coverage areas (see [0026]).

Ryu does not teach
further comprising:
means for registering the UE with the second network while maintaining the registration of the UE with the first network; and
means for utilizing the first network for non-voice services.
In the same field of endeavor, Brust teaches the limitations not taught by Ryu, including
means for registering the UE with the second network while maintaining the registration of the UE with the first network
([0044] – In SRLTE mode, the UE operates in dual registration mode, registered to the 1×RTT (or legacy) network for voice services to the LTE network for data packet services); and
means for utilizing the first network for non-voice services
([0044] – In SRLTE mode, the UE operates, using the 1×RTT (or legacy) network for voice services and the LTE network for data packet (non-voice) services
([0044] indicates the UE uses the 1st/ LTE network for data packet (non-voice) services and the 2nd/1×RTT (or legacy) network for voice services)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, which includes determining whether to handover a voice call, to include Brust’s st/LTE network in weak LTE coverage areas (see [0026]).

Claims 21-24 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, in view of Mildh (US PG Publication 2020/0337050).

The equivalent citations from US Provisional Application# 62/565,022, to which US PG Publication 2020/0337050 has priority, are shown below, in order of appearance in the rejection.

Citation Used		Equivalent Citation from US Provisional Application
[0062]					Pg. 8, lines 28-30 and Pg. 9, lines 1 and 2
[0063]					Pg. 9, lines 3-7
[0180] 				[0079]
[0192]					[0087]
	
	
Regarding claim 21, Ryu teaches a method of wireless communication operable at a node in a core network, the method comprising: 
receiving a voice preference from a user equipment (UE), the voice preference including a voice radio access technology (RAT) preference indicating at least one RAT that is preferred for voice service of the UE
([0410] - The UE may indicate to a core network whether a service preferred by the UE is voice centric, and the core network may select/control RAT, using service preference information of the UE).
Ryu does not teach
generating a RAT/frequency selection priority (RFSP) index based on the received voice preference; and
communicating the RFSP index to a radio access network (RAN) node in response to a registration request from the UE.
In the same field of endeavor, Mildh teaches the limitations not taught by Ryu, including
generating a RAT/frequency selection priority (RFSP) index based on the received voice preference
([0062] - The AMF chooses the RFSP Index in use based on the subscribed RFSP Index, the locally configured operator's policies and the UE related context information available at the AMF, including UE's usage setting
[0063] One example of how the AMF can use the “UE's usage setting,” is to select an RFSP value that enforces idle mode camping on Evolved Universal Terrestrial Radio Access (E-UTRA) for a UE acting in a “Voice centric” way, in case voice over NR is not supported in the specific Registration Area and it contains NR cells); and
communicating the RFSP index to a radio access network (RAN) node in response to a registration request from the UE
([0062] - The AMF chooses the RFSP Index, if received during Registration procedures
[0180] - The RAN node 312 receives information 316 from a node in the CN 302 that may comprise an index parameter that may comprise a RFSP index. The selected RFSP index value is communicated to a RAN, which can then set UE-specific cell reselection priorities
[0192] - Any changes to slice availability can be handled when the UE performs a CN level registration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, which includes determining whether to handover a voice call, to include Mildh’s teaching of using a RAN node that receives an RFSP index for determining whether to handover a voice call, for the benefit of controlling the active mode (e.g., handover) mobility to steer UEs to the preferred frequency layer or RAT that supports the UE slice(s) (see [0180]).

Regarding claim 22, Ryu, in view of Mildh, teaches the method of claim 21.
Ryu further teaches
further comprising determining whether the voice preference is supported by the core network
([0410] - The core network decides that it is difficult to provide a voice service in the E-UTRAN on which the UE is camped). 
 
Regarding claim 23, Ryu, in view of Mildh, teaches the method of claim 22.

further comprising communicating the RFSP index to a radio access network (RAN) node if the core network supports the voice preference
([0180] - The RAN node 312 receives information 316 from a node in the CN 302 that may comprise an index parameter that may comprise a RFSP index. The selected RFSP index value is communicated to a RAN, which can then set UE-specific cell reselection priorities to ensure that the UE camps on a frequency layer or RAT that supports the slices that the UE is connected to.  This solution can also be used to control the active mode (e.g., handover) mobility to steer UEs to the preferred frequency layer or RAT that supports the UE slice(s)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, in view of Mildh, which includes determining whether to handover a voice call, to include Mildh’s teaching of using a RAN node that receives an RFSP index for determining whether to handover a voice call, for the benefit of controlling the active mode (e.g., handover) mobility to steer UEs to the preferred frequency layer or RAT that supports the UE slice(s) (see [0180]).
Regarding claim 24, Ryu, in view of Mildh, teaches the method of claim 21.
Ryu further teaches
wherein the voice preference includes a voice domain preference of the UE
([0410] – Voice preference includes CS (circuit-switched) service). 
 


a core network node configured for wireless communication in a core network, the core network node comprising: 
means for receiving a voice preference from a user equipment (UE), the voice preference including a voice radio access technology (RAT) preference indicating at least one RAT that is preferred for voice service of the UE
([0410] - The UE may indicate to a core network whether a service preferred by the UE is voice centric, and the core network may select/control RAT, using service preference information of the UE).
Ryu does not teach
means for generating a RAT/frequency selection priority (RFSP) index based on the received voice preference; and
means for communicating the RFSP index to a radio access network (RAN) node in response to a registration request from the UE.
In the same field of endeavor, Mildh teaches the limitations not taught by Ryu, including
means for generating a RAT/frequency selection priority (RFSP) index based on the received voice preference
([0062] - The AMF chooses the RFSP Index in use based on the subscribed RFSP Index, the locally configured operator's policies and the UE related context information available at the AMF, including UE's usage setting
[0063] One example of how the AMF can use the “UE's usage setting,” is to select an RFSP value that enforces idle mode camping on Evolved Universal Terrestrial Radio Access (E-UTRA) for a UE acting in a “Voice centric” way, in case voice over NR is not supported in the specific Registration Area and it contains NR cells); and
 means for communicating the RFSP index to a radio access network (RAN) node in response to a registration request from the UE
([0062] - The AMF chooses the RFSP Index, if received during Registration procedures
[0180] - The RAN node 312 receives information 316 from a node in the CN 302 that may comprise an index parameter that may comprise a RFSP index. The selected RFSP index value is communicated to a RAN, which can then set UE-specific cell reselection priorities
[0192] - Any changes to slice availability can be handled when the UE performs a CN level registration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, which includes determining whether to handover a voice call, to include Mildh’s teaching of using a RAN node that receives an RFSP index for determining whether to handover a voice call, for the benefit of controlling the active mode (e.g., handover) mobility to steer UEs to the preferred frequency layer or RAT that supports the UE slice(s) (see [0180]).
 
Regarding claim 27, Ryu, in view of Mildh, teaches the core network node of claim 26.
Ryu further teaches

determining whether the voice preference is supported by the core network
([0410] - The core network decides that it is difficult to provide a voice service in the E-UTRAN on which the UE is camped). 
 
Regarding claim 28, Ryu, in view of Mildh, teaches the core network node of claim 27.
Mildh further teaches
further comprising 
means for communicating the RFSP index to a radio access network (RAN) node if the core network supports the voice preference
([0180] - The RAN node 312 receives information 316 from a node in the CN 302 that may comprise an index parameter that may comprise a RFSP index. The selected RFSP index value is communicated to a RAN, which can then set UE-specific cell reselection priorities to ensure that the UE camps on a frequency layer or RAT that supports the slices that the UE is connected to.  This solution can also be used to control the active mode (e.g., handover) mobility to steer UEs to the preferred frequency layer or RAT that supports the UE slice(s)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryu, in view of Mildh, which includes determining whether to handover a voice call, to include Mildh’s teaching of using a RAN node that receives an RFSP index for determining whether to handover a voice call, for the benefit of controlling the active mode (e.g., handover) mobility to 
Regarding claim 29, Ryu, in view of Mildh, teaches the core network node of claim 26.
Ryu further teaches
wherein the voice preference includes a voice domain preference of the UE
([0410] – Voice preference includes CS (circuit-switched) service).

Claims 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, in view of Mildh, and further in view of Jeong, et al (US PG Publication 2019/0089841), hereafter Jeong.

Regarding claim 25, Ryu, in view of Mildh, teaches the method of claim 21. 
Ryu, in view of Mildh, does not teach
further comprising selecting a mobile origination (MO) voice domain for the UE based on the voice preference.
In the same field of endeavor, Jeong teaches the limitations not taught by Ryu, in view of Mildh, including
further comprising selecting a mobile origination (MO) voice domain for the UE based on the voice preference
([0092] - When a mobile originating voice call occurs since then the voice call is set up through the CS network.  The UE may change the voice domain preference). 


Regarding claim 30, Ryu, in view of Mildh, teaches the core network node of claim 26.
Regarding claim 25, Ryu, in view of Mildh, teaches the method of claim 21. 
Ryu, in view of Mildh, does not teach
further comprising
means for selecting a mobile origination (MO) voice domain for the UE based on the voice preference.
In the same field of endeavor, Jeong teaches the limitations not taught by Ryu, in view of Mildh, including
further comprising
means for selecting a mobile origination (MO) voice domain for the UE based on the voice preference
([0092] - When a mobile originating voice call occurs since then the voice call is set up through the CS network.  The UE may change the voice domain preference). 
.



	Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watfa, et al (US Patent No. 9,781,636), hereafter Watfa, teaches efficient signaling and usage of resources for wireless communications supporting circuit switched and packet switched sessions. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 7:30 am and 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641